 

 

Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 |Page 1 GESSDIFTNEG
O NORTHERN DIS OF TEXAS
FILED

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT JUL 23 2020
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION CLERIAUS DISTRICT COURT
LAMAR SIMPSON, § > ex —
TDCJ-CID No. 02287677, §
§
Plaintiff, §
§
v. § 2:17-CV-067-Z
§
JOEL A. GUANA, et al., §
§
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff Lamar Simpson, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice, Institutional Division, has filed suit pursuant to Title 42, United
States Code, Section 1983 against the above-referenced Defendants. The Court granted Plaintiff
permission to proceed in forma pauperis.

Plaintiff filed an Amended Civil Rights Complaint (ECF No. 18) on November 30, 2017.
This Amended Complaint is the current live pleading. Recently, Plaintiff has filed a Motion for
Leave to File an Amended Complaint (ECF No. 37). Local Rule 15.1(a) of the Local Rules of
Court for the United States District Court for the Northern District of Texas requires that a copy
of the proposed amended or supplemental complaint be attached to a motion for leave to amend or
supplement. The failure to submit a copy of a proposed amended complaint is sufficient to support
a denial of the motion. Therefore, Plaintiffs Motion (ECF No. 37) is DENIED. For the following

reasons, Plaintiff's Civil Rights Complaint (ECF No. 18) is DISMISSED.
Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 Page 2of6 PagelD 157

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). The same standards will support dismissal of a suit brought under any federal law by
a prisoner confined in any jail, prison, or other correctional facility, where such suit concerns
prison conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro
se complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).

PLAINTIFF’S CLAIMS

At the time of the original complaint, Plaintiff was a prisoner incarcerated at the Texas
Department of Criminal Justice (“TDCJ”) Dalhart Unit in Dalhart, Texas. (ECF No. 3). By his
complaint, Plaintiff alleges that (1) Defendant Joel A. Guana has supervisory liability for all claims
based on his position as Warden of the Dalhart Unit; (2) Defendant Krystal M. Box (and non-
Defendant Captain Solis) improperly denied him food, and Defendant Box later retaliated against
for exercising his First Amendment right to file a grievance for being denied food after being
escorted from the dining hall; (3) Defendant Tommy D. Chisum did not properly investigate his

grievance against Krystal M. Box and Captain Solis, and Defendant Chisum improperly found him

 

! A claim is frivolous if it lacks an arguable basis in law or in fact, Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 US. 25 (1992).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
 

Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 Page 3of6 PagelD 158

guilty of a disciplinary infraction; (4) Defendant Maria Garcia wrote a false disciplinary case
against him in retaliation for his grievance filed against Defendant Box, affecting his classification
and parole status; and (5) Defendant Michael S. Spielbauer retaliated against him by searching his
cell and seizing his property. ECF No. 18.

Plaintiff alleges that he and another inmate were wrongfully escorted from the dining hall
and were denied a meal by Defendant Box and Captain Solis. Plaintiff filed Step One and Step
Two grievances immediately following the incident. The following month, Plaintiff was given a
disciplinary case by Defendant Garcia for making verbal threats. Plaintiff alleges this was in direct
retaliation for the grievances filed against Box a month earlier. Also, Plaintiff claims Defendants
removed him from his cell where he was strip searched and exposed to unsanitary conditions for
several hours during the investigation of the disciplinary charges. Further, Plaintiff's cell was
searched, and his property was seized. As a result of the disciplinary conviction, Plaintiff claims
he lost credit for good time. Additionally, Plaintiff was demoted in line classification and his parole
status was affected by the disciplinary proceedings.

Plaintiff alleges a retaliation claim for the “suspicious timing” of the new disciplinary case,
the cell search, the strip search, and the property seizure. Plaintiff alleges his cell was searched
shortly after he filed a Step 2 grievance regarding denial of food by Defendant Box. Plaintiff seeks
declaratory, compensatory, and punitive relief.

ANALYSIS

Plaintiff's claims regarding his classification and line status determinations are not
cognizable. “Inmates have no protectable property or liberty interest in custodial classifications.”
Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999) (citing Whitley v. Hunt, 158 F.3d 882, 889

(5th Cir. 1998)). In fact, such claims “will never be a ground for a constitutional claim because it
3
Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 Page 4of6 PagelD 159

simply does not constitute a deprivation of a constitutionally cognizable liberty interest.” Harper,
174 F.3d at 719 (citing Martin v. Scott, 156 F.3d 578, 580 (Sth Cir. 1998)). When an inmate “relies
on a legally nonexistent interest, any alleged due process or other constitutional violation arising
from his classification is indisputably meritless.” Harper, 174 F.3d at 719. Therefore, Plaintiff's
request for declaratory relief, insofar as they relate to complaints regarding his temporary housing
in administrative segregation or his demotion in line class are frivolous.

Plaintiff claims that defendant Chisum failed to adequately investigate his complaints and
grievances and failed to protect his constitutional rights. “[A] prisoner has a liberty interest only
in freedoms from restraint imposing atypical and significant hardship on the inmate in relation to
the ordinary incidents of prison life.” Orellana v. Kyle, 65 F.3d 29, 31-32 (Sth Cir. 1995) (cleaned
up). A prisoner does not have a constitutionally protected interest in having his complaints and
grievances resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005).
Therefore, Plaintiff's claim that Defendant Chisum failed to adequately investigate his grievances
does not state a constitutional claim and is dismissed with prejudice.

Next, Plaintiff's claims against Defendant Guana are based entirely on supervisory
liability. In section 1983 suits, liability of government officials for the unconstitutional conduct of
their subordinates may not rest solely upon a theory of respondeat superior or vicarious liability.
Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing Robertson v. Sichel, 127 U.S. 507, 515-16
(1888)); see also Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir. 2005) (“Under section
1983, supervisory officials are not liable for the actions of subordinates on any theory of vicarious
liability.”). Thus, supervisory officials are not subject to vicarious liability under section 1983 for
the acts or omissions of their subordinates. See Mouille v. City of Live Oak, Tex., 977 F.2d 924,

929 (Sth Cir. 1992). Absent direct personal participation in the alleged constitutional violation, a
4

 
 

 

 

Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 Page5of6 PagelD 160

plaintiff must prove that each individual defendant either implemented an unconstitutional policy
that directly resulted in injury to the plaintiff or failed to properly train a subordinate employee.
See Porter v. Epps, 659 F.3d 440, 446 (Sth Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04
(5th Cir. 1987). Thus, Plaintiff's claims against Defendant Guana are dismissed with prejudice.

Plaintiff's claims of retaliation also fail. Plaintiff asserts he was given a false disciplinary
case, his cell was searched, he was exposed to unsanitary conditions, and his property was seized
as a result of a past grievance filed against Defendant Box. To state a claim of retaliation, “a
prisoner must establish (1) a specific constitutional right, (2) the defendant’s intent to retaliate
against the prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and (4)
causation.” Morris v. Powell, 449 F.3d 682, 684 (Sth Cir. 2006) (quoting McDonald v. Stewart,
132 F.3d 225, 231 (5th Cir. 1998)). A prisoner has a heavy burden to establish a claim of
retaliation; he must do more than make mere conclusory allegations. Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995); see Johnson v. Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997). Where
a prisoner is unable to establish a specific constitutional violation, his claim is not cognizable.
Jones v. Greninger, 188 F.3d 322, 324-25 (Sth Cir. 1999). Here, Plaintiff has asserted no factual
allegations that support his claims that these deprivations were in retaliation for pursuing
grievances for the deprivation of a single meal, other than the “suspicious” timing of these events.
Plaintiff's retaliation claims are, therefore, conclusory and not cognizable.

Plaintiff was convicted of his disciplinary infraction of threatening officer Garcia. To any
extent Plaintiff is challenging the result of the disciplinary conviction or resultant punishment,
such claims would be barred by Heck absent Plaintiff properly pleading a claim for retaliation. As
Plaintiff's retaliation claims are entirely conclusory, Plaintiff's requests for relief concerning his

disciplinary conviction and parole are barred by his finding of guilt. Therefore, Plaintiff's claims
5
Case 2:17-cv-00067-Z-BR Document 38 Filed 07/23/20 Page6of6 PagelD 161

of retaliation are not cognizable and are dismissed with prejudice.
CONCLUSION
For the reasons set forth above, and pursuant to 28 U.S.C. §§1915A and 1915(e)(2), as well
as 42, U.S.C. §1997e(a), it is ORDERED that the Plaintiff's Civil Rights Complaint filed pursuant
to 42 U.S.C. §1983 is DISMISSED with prejudice.
SO ORDERED.

July 23. 2020.

 

HEW J. KACSMARYK
UNTIED STATES DISTRICT JUDGE
